                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

UNITED STATES OF AMERICA                        )
                                                )        Case No. 4:19-cr-18-1
v.                                              )
                                                )        Judge Travis R. McDonough
                                                )
DEARICK VINCENT GARNER                          )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER


        United States Magistrate Christopher H. Steger filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea to

Count One of the six-count Indictment; (2) accept Defendant’s guilty plea to Count One of the

six-count Indictment; (3) adjudicate Defendant guilty of conspiracy to knowingly and

intentionally distribute 5 grams or more of methamphetamine (actual) in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(B), and 846; and (4) order that Defendant remain in custody until

sentencing in this matter or further order of this Court. (Doc. 34.) Neither party filed a timely

objection to the report and recommendation.

        After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 34) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

     1. Defendant’s motion to withdraw his not-guilty plea to Count One of the six-count

        Indictment is GRANTED;

     2. Defendant’s plea of guilty to Count One of the six-count Indictment is ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of conspiracy to knowingly and intentionally

   distribute 5 grams or more of methamphetamine (actual) in violation of 21 U.S.C. §§

   841(a)(1), 841(b)(1)(B), and 846; and

4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place before the undersigned on December 6, 2019, at 9:00 a.m.

SO ORDERED.

                                       /s/Travis R. McDonough
                                       TRAVIS R. MCDONOUGH
                                       UNITED STATES DISTRICT JUDGE




                                           2
